Citation Nr: 1411257	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-49 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea. 

2. Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board hearing in April 2011.  This transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through March 2013 that have not been reviewed by the RO.  However, there is no prejudice to the Veteran in the Board's adjudication of his claims because they are being granted.  Any future consideration of this case should take into consideration the existence of the electronic record.

The issues of entitlement to initial increased evaluations for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for sleep apnea was denied in an August 2007 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since August 2007 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.

3.  The Veteran's sleep apnea is related to his active military service.

4.  The Veteran's GERD is shown to have been caused by his service-connected diabetes.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2007 rating decision that denied service connection for sleep apnea, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Sleep apnea was incurred during active military service.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  GERD was caused by service-connected diabetes.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran sought service connection for sleep apnea, which was denied in an August 2007 rating decision.  The Veteran did not complete an appeal for this decision and the August 2007 rating decision is final.  38 U.S.C.A. §§ 7103, 7266; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013).   

The evidence received since the August 2007 rating decision includes private treatment records, VA treatment records, and VA examination reports.  Significantly, the March 2013 VA examiner linked the Veteran's sleep apnea to service.  This evidence is new, as it was not previously of record at the time of the August 2007 rating decision and it is also material in that it helps to support the Veteran's claim.  Therefore, the claim is reopened.

Service Connection Claims

The March 2013 VA examiner related the Veteran's sleep apnea to service because the Veteran reported sleep problems within one year of discharge and a 2007 VA medical record noted the Veteran had possible sleep apnea.  He also noted symptoms go undiagnosed for many years.

The Veteran was not diagnosed with sleep apnea or GERD in service, but he and his wife submitted statements and credibly testified attesting to the fact that while sleeping he snored, gasped for air, had trouble breathing, and was regularly tired during the day; all of which began in service.  He also testified to ongoing stomach problems.

The January 2009 VA examiner did not relate the Veteran's GERD to his in service treatment for an amoebic infection.  The March 2013 VA examiner related the Veteran's gastrointestinal symptoms to his service-connected diabetes, noting recent research showing a nexus between GERD specifically and diabetes.

At the very least, the evidence is in relative equipoise.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claims are granted.  38 U.S.C.A. § 5107 (West 2002).

The RO will assign appropriate disability ratings.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened. 

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for GERD is granted.


REMAND

At his April 2011 Board hearing the Veteran testified that his peripheral neuropathy had worsened since his January 2009 VA examination.  Specifically, he stated that his legs hurt all day and that tingling and numbness prevented him from sleeping.  On remand he should be afforded a new examination.  All outstanding treatment records should also be obtained and associated with the Veteran's paper or electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the Veteran's paper or electronic claims file.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, describing any further action to be taken with respect to the claim, and informing him that it is ultimately his responsibility to provide the evidence needed.  38 C.F.R. § 3.159(e) (2013).  

2.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his peripheral neuropathy.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

For each lower extremity, the examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's peripheral neuropathy and its impact on his daily activities.  

The examiner must also provide an opinion concerning the impact of the Veteran's peripheral neuropathy on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, a statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


